Exhibit 10.9

STOCK PLEDGE AGREEMENT

THIS STOCK PLEDGE AGREEMENT (the “Agreement”), dated as of the 16th day of June,
2008, by ACCENTIA BIOPHARMACEUTICALS, INC. (“Pledgor”), to SOUTHWEST BANK OF ST.
LOUIS, a Missouri banking corporation (“Secured Party”).

WHEREAS, Pledgor, is indebted to Secured Party for borrowed money evidenced by
its promissory note dated as of December 30, 2005, as amended from time to time
(the “Note”), issued pursuant to a Revolving Credit Agreement, dated
December 30, 2005, as from time to time amended (the “Loan Agreement”); and

WHEREAS, Pledgor is the owner of those securities more particularly described on
Schedule 1 hereto (the “Pledged Securities”), and has agreed to pledge the same
to secure the obligation of Pledgor under the Note; and

WHEREAS, capitalized terms used herein which are defined in the Loan Agreement
shall have the meanings when used herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Pledge. Pledgor hereby pledges to Secured Party and grants to Secured
Party a security interest in the Pledged Securities and the instruments, if any,
at any time representing the Pledged Securities, and all dividends and other
property from time to time received, receivable, or otherwise distributed in
respect of or in exchange for any or all of the Pledged Securities
(collectively, the “Collateral”).

SECTION 2. Security for Obligations. This Agreement, and the Collateral, secures
(a) payment and performance of all obligations of Pledgor now or hereafter
existing under the Note and (b) all obligations of Pledgor now or hereafter
existing under this Agreement and the Loan Agreement (all such obligations being
hereinafter referred to as the “Obligations”).

SECTION 3. Delivery of Collateral. All certificates or instruments, if any, from
time-to-time representing or evidencing the Collateral shall be delivered to and
held by or on behalf of Secured Party pursuant hereto and shall be in suitable
form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to Secured Party. Any Collateral that is not represented by a
certificate or other instrument and is reflected solely in book entry form shall
be transferred to and maintained in an account with Secured Party, and Secured
Party shall be entitled at any time to register such non-certificate Collateral
in the name of Secured Party or its nominee or nominees.



--------------------------------------------------------------------------------

SECTION 4. Representations and Warranties. Pledgor represents and warrants as
follows:

(a) Pledgor is the legal and beneficial owner of the Collateral free and clear
of any lien, security interest, option, or other charge or encumbrance, except
for the security interest created by this Agreement.

(b) The pledge of the Collateral pursuant to this Agreement creates a valid and
perfected first priority security interest in the Collateral, securing the
payment of the Obligations.

(c) No authorization, approval, or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required either (i) for
the pledge by Pledgor of the Collateral pursuant to this Agreement or for the
execution, delivery, or performance of this Agreement by Pledgor or (ii) for the
exercise by Secured Party of the rights provided for in this Agreement or the
remedies in respect of the Collateral pursuant to this Agreement.

SECTION 5. Further Assurances. Pledgor agrees that at any time and from time to
time, at the expense of Pledgor, it will promptly execute and deliver all
further instruments and documents, and take all further actions, that may be
necessary or desirable, or that Secured Party may request, in order to perfect
and protect any security interest granted or purported to be granted hereby or
to enable Secured Party to exercise and enforce its rights and remedies
hereunder with respect to any of the Collateral.

SECTION 6. Dividends; Distributions; Voting Rights.

(a) So long as no “Event of Default” (as that term is hereinafter defined) or
event which, with the giving of notice or the lapse of time, or both, would
become an Event of Default, shall have occurred and be continuing, Pledgor shall
be entitled, except as otherwise provided in subsection (b) below, (i) to
receive and retain all cash dividends and distributions in respect of the
Collateral, other than cash dividends or distributions in connection with a
partial or complete liquidation or dissolution, and (ii) to exercise all voting
and consensual rights pertaining to the Collateral for any purpose not
inconsistent with this Agreement. Secured Party shall either pay over to Pledgor
the amounts paid in respect of the Pledged Collateral or deposit the same in
Pledgor’s account with Secured Party, as directed by Pledgor.

(b) If, while this Agreement is in effect, Pledgor shall become entitled to
receive or shall receive any stock certificate (including, without limitation,
any certificate representing a stock dividend or a distribution in connection
with any reclassification, increase or reduction of capital, or issued in
connection with any reorganization), option or rights, whether as an addition
to, in substitution for or in exchange for any shares of any of the Pledged
Securities, Pledgor shall accept the same as agent for Secured Party and shall
immediately deliver the same to Secured Party in the exact form received, with
the endorsement of Pledgor when necessary or with appropriate undated stock
transfer powers duly executed in blank, to be held by Secured Party as
additional Collateral subject to the terms of this Agreement.

 

2



--------------------------------------------------------------------------------

(c) Upon the occurrence and during the continuance of an Event of Default or an
event which, with the giving of notice or the lapse of time, or both, would
become an Event of Default, Secured Party shall be entitled to receive all cash
dividends and distributions in respect of the Collateral, shall be entitled to
vote the Collateral and give consents, waivers and ratifications in respect of
the Collateral, and shall be entitled to exercise all rights of conversion,
exchange or subscription, and all other rights, privileges and options
pertaining to any of the Collateral, as if it were the absolute owner thereof,
and in connection therewith, shall have the right to deposit and deliver any or
all of the Collateral with any committee, depositary, transfer agent, registrar
or other designated agency upon such terms and conditions as it may determine,
all without liability except to account for property actually received by it,
but Secured Party shall have no duty to exercise, and Pledgor shall have no duty
to request the exercise of, any of the aforesaid rights, privileges or options,
and Secured Party shall have no responsibility whatsoever for any failure to do
so or any delay in doing so.

(d) Pledgor shall execute and deliver or cause to be executed and delivered to
Secured Party all proxies and other instruments as Secured Party may reasonably
request for the purpose of enabling Secured Party to exercise the voting and
other rights which Secured Party is entitled to exercise and to receive all
dividends which Secured Party is entitled to receive and retain pursuant to this
Section 6.

(e) All payments which are received by Pledgor contrary to the provisions of
this Section 6 shall be received in trust for the benefit of Secured Party,
shall be segregated from other funds of Pledgor and shall be forthwith paid over
to Secured Party as additional Collateral in the same form as so received (with
any necessary endorsement).

SECTION 7. Transfers and Other Liens. Pledgor agrees that it will not (a) sell
or otherwise dispose of, or grant any option with respect to, any of the
Collateral, or (b) create or permit to exist any lien, security interest, or
other charge or encumbrance upon or with respect to any of the Collateral,
except for the security interest under this Agreement.

SECTION 8. Secured Party Appointed Attorney-in-Fact. Pledgor hereby appoints
Secured Party Pledgor’s attorney-in-fact, with full authority in the place and
stead of Pledgor and in the name of Pledgor or otherwise, from time to time in
Secured Party’s discretion to take any action and to execute any instrument
which Secured Party may deem necessary or advisable to accomplish the purposes
of this Agreement, including, without limitation, to receive, endorse and
collect all instruments made payable to Pledgor representing any dividend or
other distribution in respect of the Collateral or any part thereof and to give
full discharge for the same.

 

3



--------------------------------------------------------------------------------

SECTION 9. Secured Party May Perform. If Pledgor fails to perform any agreement
contained herein, Secured Party may itself perform, or cause performance of,
such agreement, and the expenses of Secured Party incurred in connection
therewith shall be payable by Pledgor under Section 13.

SECTION 10. Reasonable Care. Secured Party shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which Secured Party accords its own property, it being understood that Secured
Party shall not have any responsibility for (a) ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders, or other
matters relative to any Collateral, whether or not Secured Party has or is
deemed to have knowledge of such matters, or (b) taking any necessary steps to
preserve rights against any parties with respect to any Collateral.

SECTION 11. Events of Default. For purposes of this Agreement, the following
shall be Events of Default:

(a) any representation made by Pledgor in this Agreement or in any other
document or instrument delivered to Secured Party in connection with the Note is
untrue in any respect which in the reasonable judgment of Secured Party is
material, or any warranty herein by Pledgor is not fulfilled in any material
respect;

(b) Borrower defaults in the due and punctual payment of any amount due under
the Note as and when the same becomes due and payable as therein provided, and
such default remains uncorrected after any applicable cure period;

(c) Pledgor defaults in the due and punctual performance of any of the other
covenants or agreements contained in this Agreement, and such default is not
remedied to the satisfaction of Secured Party within twenty (20) days after
written notice by Secured Party to Pledgor to remedy the same, or Pledgor
defaults in the due and punctual performance of the covenants and agreements
contained in the Loan Agreement or any other instrument delivered in connection
with the Note and such default is not cured within the applicable cure period.

SECTION 12. Remedies Upon Default. If any Event of Default shall have occurred
and be continuing:

(a) Secured Party may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party on default under the Uniform
Commercial Code in effect in the State of Missouri at that time (the “Code”),
and Secured Party may also, without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker’s board or at any of Secured Party’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as Secured Party may deem commercially reasonable. Pledgor agrees that, to the
extent notice of sale shall be required by law,

 

4



--------------------------------------------------------------------------------

at least ten (10) days’ notice to Pledgor of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification. Secured Party shall not be obligated to make any sale
of Collateral regardless of notice of sale having been given. Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. With respect to any of the
Collateral that consists of securities not registered under the securities laws
of the United States or any state, Pledgor agrees that it shall be commercially
reasonable for Secured Party to sell the Collateral to a buyer who will
represent that he is purchasing solely for investment and not with a view to the
resale or distribution of such securities, or in such other manner as counsel
for Secured Party may require to comply with applicable securities laws.

(b) Any cash held by Secured Party as Collateral and all cash proceeds received
by Secured Party in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral may, in the discretion of
Secured Party, be held by Secured Party as collateral for, and/or then or at any
time thereafter applied (after payment of any amounts payable to Secured Party
pursuant to Section 12) in whole or in part by Secured Party against, all or any
part of the Obligations in such order as Secured Party shall elect. Any surplus
of such cash or cash proceeds held by Secured Party and remaining after payment
in full of all the Obligations shall be paid over to Pledgor or to whomsoever
may be lawfully entitled to receive such surplus.

(c) The rights and remedies provided to Secured Party under this Agreement are
cumulative, and may be exercised singly or concurrently, and are not exclusive
of any other rights or remedies provided by law or equity.

SECTION 13. Expenses. Pledgor will upon demand pay to Secured Party the amount
of any and all reasonable expenses, including the reasonable fees and expenses
of its counsel and of any experts and agents, which Secured Party may incur in
connection with (a) the administration of this Agreement, (b) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Collateral, (c) the exercise or enforcement of any of the rights of
Secured Party hereunder or (d) the failure by Pledgor to perform or observe any
of the provisions hereof.

SECTION 14. Intentionally Deleted.

SECTION 15. Amendments, Waiver. No amendment or waiver of any provision of this
Agreement nor consent to any departure by Pledgor herefrom, shall in any event
be effective unless the same shall be in writing and signed by Secured Party,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

SECTION 16. Addresses for Notices. All notices and other communications provided
for hereunder shall be given in the manner set forth in the Loan Agreement.

 

5



--------------------------------------------------------------------------------

SECTION 17. Continuing Security Interest; Transfer of Rights. This Agreement
shall create a continuing security interest in the Collateral and shall
(a) remain in full force and effect until payment in full of the Obligations,
(b) be binding upon Pledgor and its successors and assigns, and (c) inure to the
benefit of Secured Party and its successors, transferees and assigns. Without
limiting the generality of the foregoing clause (c), Secured Party may assign or
otherwise transfer its rights hereunder, under the Note or under the Loan
Agreement, or grant participating interests therein, to any other person or
entity, and such person or entity shall thereupon become vested with the
benefits in respect thereof granted to Secured Party herein or otherwise. Upon
the payment in full of the Obligations, Pledgor shall be entitled to the return,
upon its request and at its expense, of such of the Collateral as shall not have
been otherwise applied pursuant to the terms hereof.

SECTION 18. Revival of Obligations. To the extent that Pledgor makes a payment
or payments to Secured Party or Secured Party enforces its security interest and
lien or exercises its right of set-off, and such payment or payments or the
proceeds of such enforcement or set-off or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or other party under Bankruptcy Code, state or
federal law, common law or equitable cause, then, to the extent of such
recovery, the liability or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or set-off had not occurred and shall be part
of the obligations secured by the Collateral.

SECTION 19. Termination. Upon payment in full of the Obligations in accordance
with their terms, and all other sums secured by this Agreement, this Agreement
shall terminate and Pledgor shall be entitled to the return of all Collateral
not theretofore sold pursuant to the provisions hereof, together with all money
at the time held by Secured Party as additional security hereunder.

SECTION 20. Governing Law; Terms. This Agreement shall be governed by and
construed in accordance with the laws of the State of Missouri. Unless otherwise
defined herein, terms defined in Article 9 of the Uniform Commercial Code in the
State of Missouri are used herein as therein defined.

[Remainder of Page Intentionally Left Blank –

Signatures on Following Page]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Pledgor has executed this Agreement as of the date first
above written.

 

ACCENTIA BIOPHARMACEUTICALS, INC. BY:  

/S/ FRANCIS E. O’DONNELL, JR.

Name:   Francis E. O’Donnell, Jr. Title:   CEO SOUTHWEST BANK OF ST. LOUIS BY:  

/S/ SCOTT Z. LARSON

Name:   Scott Z. Larson Title:   Senior Vice President

 

7



--------------------------------------------------------------------------------

SCHEDULE 1